TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00276-CV


Trent Wind Farm, L.P., Appellant

v.


Texas Commission on Environmental Quality; and Margaret Hoffman,
Executive Director of the Texas Commission on
Environmental Quality, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN204045, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Trent Wind Farm, L.P., has filed an unopposed motion to dismiss its
appeal.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42(a)(1).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed

Filed:   September 23, 2004